        Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 1 of 14


                                                                   U.S.013     I     ^
                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE                |j ftH U • 13

Samson Papay, PAYE                                                      ir
Allen No. 094-748-831

                 Petitioner,                           CIV. NO

            V.                                        PETITION FOR WRIT OF HABEAS
                                                     CORPUS PURSUANT TO 18 U.S.C.
                                                     2241, NY A PERSON SUBJECT TO
MARCOS D. CHARLES,Acting field                         INDIFINITE IMMIGRATION
office director, immigration and customs               DETENTION
Enforcement, Enforcement and Removal
Operations;

CHRISTOPHER BRACKETT,
Superintendent of Strafford County
Department of Corrections,


                        Respondent


                                PRELIMINARY STATEMENT


1.       Petitioner, Samson Paye, hereby petitions this Honorable Court for a writ of

Habeas corpus to remedy Petitioner's unlawful detention, and to enjoin

Petitioner's continued unlawful detention by the Respondent. In support of this

petition and complaint for injunction relief. Petitioner alleges as follows:

                                         PARTIES

2,    Petitioner is presently detained at direction of Respondents at Strafford County

Department of Corrections("SCDC"). Petitioner's is a native and citizen of

Liberia. Petitioner was taken into custody on October 15, 2018. And received a

final order of removal from the United States back on July 18, 2012. Petitioner is

currently detained at the Strafford County Department of Corrections(266
         Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 2 of 14




County Farm Road, Dover, NH)Petitioner has been continuously detained by

the Bureau of Immigration and Customs Enforcement(ICE)for over 180 Days


3.      Respondent Marcos D. Charles is the Acting Field office Director of Immigration

and Customs Enforcement(ICE), Enforcement and Removal Operations, of

Boston Field Office, which maintains authority over immigration detention in

New Hampshire. He is sued in his official capacity.


4.      Respondent Christopher Brackett is the superintendent of SCDC and is

petitioner's immediate custodian. He is sued in his official capacity. Respondent

is responsible for the operations of SCDC at which petitioner is detained he is

sued in his official capacity.




                                     JURISDICTION

5.       Petitioner is detained in the custody of Respondent at 266 County Farm Road,

Dover, New Hampshire 03820


6.      This Court has subject matter jurisdiction under 28 U.S.C. & 2241( Habeas

Corpus), Art. 1 & 9, cl. 2 of the United States Constitution ("Suspension

Clause"), and 28 U.S.C. & 1331, as the Petitioner is presently in custody under

color of the authority of the United States, and such custody is in violation of the

Constitution, laws, or treaties of the United States. See Zadwdas v. Davis. 533

U.S. 678,688(2001)("We conclude that & 2241 Habeas corpus proceedings
         Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 3 of 14



remain available as a forum for statutory and constitutional challenges to post-

removal-period detention."); INS v St. Cvr. 533 U.S. 289, 301 (2002)("at its

historical core, the writ of Habeas corpus has served as a means or reviewing

the legality of executive detention, and it is in that context that its protections

have been strongest."); Clark v. Martinez. 543 U.S. 371 (2005)(holding that

Zadwdas applies to aliens found inadmissible as well as removable).


                                           VENUE

7.       Under 28 U.S.C.& 1391, venue properly lies in the District of New Hampshire

because petitioner is physically present and in the custody of Respondents at

266 County Farm Road, Dover, New Hampshire 03820



                              EXHAUSTION OF REMEDIES

8.    Petitioner has exhausted his administrative remedies to the extent required by

the law, and his only remedy is by way of this judicial action. After the Supreme

Court decision in Zadwdas. the Department of Justice issued regulations

governing the custody of aliens ordered removed. See 8 C.F.R. &241.4.

Petitioner received the final order of removal on July, 18, 2012. At his "90-days

post-order custody review(POCR)on or about January 17-2019, 1.C.E.'s

decided to continue his detention. Subsequently, despite petitioner's submission

of a 180-day POCR letter to DHS, Headquarters Post-Detention Unit("HQPDU")

informed Petitioner that it would continue to keep him in custody despite having

been detained for six-months after a final order of removal. The custody review

regulations do not provide for appeal from a HQPDU custody review decision.
        Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 4 of 14




SeeSC.RR. &241.4(d).


9.    No statutory exhaustion requirements apply to Petitioner's claim of unlawful

detention.



                                STATEMENT OF FACTS

10.    Petitioner, Samson Paye, was born in Liberia on October 28,1990. Petitioner

was two (2) months old when war came into Liberia. Petitioner father was killed

during the war; Petitioner and his mother Doris PAYE flee and cross the border

to Guinea. In the years of 2000, petitioner was separated from his mother in

Guinea at the ages often (10) years old because of the war. The petitioner

learned to survive on his own in a third world country all by himselffor five (5)

whole years. The petitioner was fifteen (15) years old when he was found by a

truck driver in Kacedougou Guinea, whom in turn gave him to the United Nation

agency(UN). And the United Nation gave him to the International Resettlement

Center (IRC), the IRC,find out that the petitioner mother was in the United

States'And that the petitioner's mother had put the petitioner down as "missing

child" with the United Nation before she came to the United States as a Refugee

in 2004. Petitioner mother then filed for him to come to the United States and

therefore was brought to the United States on March 07,2007 as a Refugee in

Providence, Rhode Island at the age of sixteen(16). Petitioner lived with his

mother Doris PAYE and his younger sister Patience Paye. Who lived in

Providence, Rhode Island? The petitioner mother and sister are U.S. Citizens.
        Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 5 of 14




11.     on June 22 2012. ICE charged Samson Paye, with being inadmissible under

Sections 237(a)(2)(A)(iii) and (a)(2)(B)(i) of the Immigration and Nationality

Act(INA). as amended. In that, at anv time after admission, vou have been

convicted of two crimes involving moral turpitude not arisina out of a single

scheme of criminal misconduct. He was ordered removed to Liberia bv the

Immigration Judge (IJ) as an aaaravated felon because he had a conviction of

one (1) vear or more.




12.   On April 2013. Petitioner was released under Supervision bv INS and was sent

back to live with his mother and sister in Providence. Rhode Island


13.   on August 24, 2015. The Petitioner was charged with a Felony Assault which a

felony. The petitioner served 4 years and Six months in Rhode Island
Department of Correction. While the petitioner were in prison in Rhode Island

DOC at Cranston. The petitioner participated in many rehabilitation programs.

Such as ANGER MANAGEMENT,AVATAR,PROVIDENCE CENTER
ADDICTION TREATMENT AND RECOVERY SERVICE, DOMESTIC

VIOLENCE, OCCUPATIONAL THERAPY TWICE 2017-2018,AND ADULT
BASIC EDUCATION CLASS 2017-2018, please see attach certificate.


14.       On October 15, 2018. ICE took petitioner into custody. Petitioner was taken

into custody to await his deportation. Petitioner received a final removal order

back in July 18, 2012. Since that time Petitioner has spend 9 month periods in

ICE custody without being deported. The most recent, petitioner has been
          Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 6 of 14




continuously detained by immigration and Customs Enforcement(ICE)for over

      months.



15.        ICE first reviewed Petitioner's detention status on or about January 13. 2019

pursuant to Post-Order Custody review procedures at 8 C.RR. & 241.4. In a

letter dated January 13. 2018. ICE denied Petitioner's request for release stating

that he was a danger to the community or a flight rick.




16.        On about six months after petitioner's final order of removal, I submitted a

180-day POCR review.



17.        ICE denied petitioner request to be release on an ankle monitor DHS stated

that they are still working with the Liberian government to obtain travel

documentation because Petitioner's deportation was "reasonably foreseeable."

ICE did not specify how many individuals from Liberia, it had in fact repatriated,

or whether it had contacted the government of Liberia with respect to

Petitioner's case, or mention whether it had received any information from

Liberia government regarding the status of Petitioner's travel documents. Nor

did it give an indication of when it expected petitioner's travel documents to be

issued. Indeed, it gave no information concerning the existence or status of

efforts to deport Petitioner.



18.     [22]Though under Zadwdas. Petitioner has the right to be free from
         Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 7 of 14




indefinite detention regardless of whether ICE considers him a danger to the

community or a flight risk, petitioner contests Ice's determination of

dangerousness and flight risk. [Petitioner has lived in Providence Rhode Island

for 11 years since coming to this country and never left the country. The

Petitioner plans to continue to support his family when released from ICE

detention. Petitioner has numerous of job opportunities upon his return into the

community. Petitioner will be living with his mother Doris PAYE who is 81 years

old and when the Petitioner get release the Petitioner is planning to go get his

GED and finish his Education at CCRI of Rhode Island. Also the Petitioner told

his mother to fallout many jobs application for him so he could have a job

waiting when he gets release from ICE detention. Petitioner will be staying with

his mother Doris PAYE. The petitioner will not be a flight risk for these reasons

or get into any kind of trouble.]


19.   In the six (6) months that have passed since Petitioner's last custody review,

ICE has not notified Petitioner of any progress in Petitioner's repatriation,

instead an ICE officer say to him, "I have nothing for you yet".

20.   To Petitioner's knowledge, the government of Liberia has not issued travel

documents for him. Indeed, neither ICE nor Liberia has provided any indication

that Liberia would accept Petitioner in the reasonably foreseeable future.


21.   ICE has never asserted that Petitioner has failed to cooperate in his deportation,

to the contrary, Petitioner on his own initiative, and through the help of his family,

has tried to expedite his repatriation to Liberia and release from custody.
        Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 8 of 14




22.   Since the Petitioner's incarceration in ICE, the petitioner has done all he can to

cooperate with ICE in obtaining his travel documents. The Petitioner has tried to

contact the Liberia Consulate in Washington, DC and was told documents were

not issued nor will they be issued. Petitioner's mother also contacted the Liberia

Consulate who also told her documents have not been issued to ICE.



23.   For all the reasons stated within. Petitioner's removal is not reasonably

foreseeable.



                    LEGAL FRAMEWORK FOR RELIEF SOUGHT

24.   In Zadwdas v. Davis. 533 U.S.678(2001)the U.S. Supreme Court held that 8

U.S.C.& 1231(a)(6), when "read in light of the Constitution's demands, limits an

alien's post-removal-period detention to a period reasonably necessary to bring

about that alien's removal from the United States" 533 U.S. at 689. A "Habeas

court must [first] ask whether the detention in question exceeds a period

reasonably necessary to secure removal." Id. At 699. If the individual's removal"

is not reasonably foreseeable, the court should hold continued detention

unreasonable and no longer authorized by the statute." Jd. At 699-700. In Clark

V. Martinez, 543 U.S. 371 (2005), the court held that Zadvydas applies to non-

citizens found inadmissible as well as removable



25.   In determining the length of a reasonable removal period, the Court adopted a

"presumptive reasonable period of detention" of six months, jd. at 701. After six

months, the government bears the burden of disproving an alien's "good reason
        Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 9 of 14




to believe that there is no significant likelihood of removal in the reasonably

foreseeable future." See Zhou v. Farauharson. 2001 U.S. Dist. LEXIS 18239, *2-

*3(D. Mass. Oct. 19, 2001)(quoting and summarizing Zadwdas). Moreover,

"for detention to remain reasonable, as the period of prior post-removal

confinement grows, what counts as the 'reasonably foreseeable future'

conversely would have to shrink." Zadwdas. 533 U.S. at 701. Ice's

administrative regulations also recognize that the HQPDU has a six month

period for determining whether there is a significant likelihood of an alien's

removal in the reasonably foreseeable future. See 8 C.F.R. & 241.4 (k)(2)(ii).


26.   Evidence showing successful repatriation of other persons to the country at

issue is not sufficient to meet the government's burden to establish that an alien

petitioner will be deported within the reasonably foreseeable future. See

Thompson v. INS. 2002 U.S. Dist. LEXIS 23936(E.D. La. September 16, 2002)

(government failed to show that alien's deportation to Guyana was reasonably

foreseeable where the government offered historical statistics of repatriation to

Guyana, but failed to show any response from Guyana on the application for

travel documents that INS and the petitioner had requested). Rather, for the

government to meet its burden of showing that an alien's repatriation is

reasonably foreseeable, it must provide meaningful evidence particular to the

individual petitioner's case.


27.   An alien who has been detained beyond the presumptive six months should be

released where the govemment is unable to present document confirmation that
        Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 10 of 14




the foreign government at Issue will agree to accept the particular individual in

question. See Aabada v. John Ashcroft. 2002 U.S. Dist. LEXIS 15797(D. Mass.

August 22, 2002)(court "will likely grant" Habeas petition after fourteen months

if ICE "is unable to present document confirmation that the Nigerian government

 has agreed to [petitioner's] repatriation"); Zhou. 2001 U.S. Dist. LEXIS 18239

(ordering that the writ of Habeas corpus issue within 60 days, given petitioner's

13 month detention and the INS's inability to assure the court that the paperwork

from China was on its way); Abdul v. Ashcroft. 2002 U.S. Dist. LEXIS 19050 at

*7(W.D. Wash. February 28, 2002)(government's failure to offer specific

information regarding how or when it expected to obtain the necessary

documentation or cooperation from the foreign government indicated that there

was no significant likelihood of petitioner's removal in the reasonably

foreseeable future).


                                 CLAIMS FOR RELIEF

                                     COUNT ONE


                               STATUTORY VIOLATION



28.       The forgoing allegations are re-alleges and incorporates herein.



29.       Petitioner's continued detention by Respondents is unlawful and contravenes

8 U.S.C. & 1231 (a)(6) as in interpreted by U.S. Supreme Court in Zadvydas V.

Davis, 533 U.S. 678(2001). the six-months presumptively reasonable period for

continued removal efforts has expired. Petitioner still has not been removed,
       Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 11 of 14




and for the reasons above, petitioner's removal to Liberia is not reasonably

foreseeable. The Supreme Court held in Zadwdas that the continued detention

of someone after six months where deportation is not reasonably foreseeable is

unreasonable and in violation of 8 U.S.C. & 1231(a). 533 U.S. at 701




                                      COUNT TWO

                     SUBSTANTIVE DUE PROCESS VIOLATION

30.       The forgoing allegations are re-alleges and incorporates herein.



31.   Petitioner's continued detention violates his right to substantive due process

by depriving him of his core liberty interest to be free from bodily restraint.

 See, e.g.. Tarn v. INS. 14 F. Supp. 2d 1184(E.D. Gal 1998)(aliens retain

substantive due process rights). The Due Process Clause requires that the

deprivation of petitioner's liberty be narrowly tailored to serve a compelling

government interest. See Reno v. Flores. 507 U.S. 292, 201-02(1993).

While the respondents would have a compelling government interest in

detaining petitioner in order to effect his deportation, that interest does not

exist if Petitioner cannot be deported. The Supreme Court in Zadwdas thus

interpreted 8 U.S.C. & 1231(a)to allow continued detention only for a period

reasonably necessary to secure the alien's removal because any other

reading would go beyond the government's articulated interest-to effect the

alien's removal. See Kav v. Reno. 94 F. Supp.2d 546, 551 (M.D. Pa. 2000)
           Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 12 of 14




(granting writ of Habeas corpus because petitioner's substantive due process

rights were violated, and noting that "If deportation can never occur, the

government's primary legitimate purpose in detention-executing removal—is

 nonsensical").


                                       COUNT THREE

                        PROCEDURAL DUE PROCESS VIOLATION

  32,       The forgoing allegations are re-alleges and incorporates herein.


33.       Under the Due Process Clause of the Fifth Amendment, a non-citizen is entitled

to a timely and meaningful opportunity to demonstrate that he should not be

detained. Petitioner, in this case has been denied that opportunity as there is no

administrative mechanism in place for the Petitioner to demand a decision,

ensure that a decision will ever be made, or appeal a custody that violates

Zadwdas and Martinez. See generally 8 C.F.R. & 212.12.


                                    PRAYER FOR RELIEF


Wherefore, Petitioner prays that this Honorable Court grant the following relief:


     1.      Assume jurisdiction over this matter;


2.        Grant Petitioner a writ of Habeas corpus directing the Respondents to

immediately release the Petitioner from custody, under reasonable conditions of

supervision;


3.        Order Respondents to refrain from transferring the Petitioner out of the
       Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 13 of 14



jurisdiction of the ICE Boston District Director during the pendency of these

proceedings and while the Petitioner remains in Respondent's custody:


4.    Grant any other and further relief which this Honorable Court deems just and

proper.



 I,   Samson Paye, affirm under penalty of perjury, that the foregoing is true correct

to the best of knowledge.




                                                                                Respectfully

                                                        submitted this i_   day of 6" ^

                                                                                [signature]


                                                                  Samson PAYE, Pro Se


                                                                                  P.

                                                                        CO(/niy fb'-m
                                                                           N    ol9P-^
       Case 1:19-cv-00635-LM Document 1 Filed 06/11/19 Page 14 of 14



                                        Certificate of Service


              .certify that a true copy ofthe above document together with attached documents,
was served on C> — (o ~            upon the following:

U.S, Attorney's Office
53 Pleasant Street, 4th Floor
Concord, NH 03301

By placing a copy ofthe above in the mail system at the fecility at which I am detained.




                       Signature

                          Pro Se




                                                 10
